Citation Nr: 0317784	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for multiple sclerosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel




REMAND

On July 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request that the veteran submit a 
detailed employment history, including 
the names of each former employer, the 
dates of employment, time lost from work, 
and the reasons for any discontinuation 
of such employment; and a listing of the 
names and addresses of those VA and non-
VA medical professionals or institutions 
who evaluated and/or treated him for his 
service-connected MS from September 1998 
to the present.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

2.  Obtain copies of pertinent evaluation 
and treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Such records, 
once obtained, must then be added to the 
claims folder.

3.  Thereafter, the veteran is to be 
afforded VA medical examinations by 
physicians in the specialties of 
neurology and psychiatry for the purpose 
of determining the severity and extent of 
the his service-connected MS, inclusive 
but not limited to recently reported 
findings and symptoms such as a gait 
disturbance, upper and lower extremity 
impairment (left arm discoordination, 
numbness, tingling), progressive 
cognitive impairment, weakness of the 
face, abdominal pain, fatigue and 
decreased energy, insomnia, constipation, 
memory and concentration difficulties, 
thought blocking, retro-orbital pain, and 
episodic myelitis.  The veteran's claims 
folder in its entirety is to be furnished 
to each examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examinations are to 
include a review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by any 
examiner.  All established diagnoses are 
then to be fully set forth.  If any 
examiner is unable to render any finding 
or opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.
If additional examinations by 
specialists in other areas are found to 
be needed, arrangement must be made for 
the completion of such evaluations.  

(i).  The neurological examiner should 
identify any and all neurological 
manifestations specifically attributable 
to the veteran's service-connected MS, 
and their severity, to include whether 
and to what degree any applicable nerve 
or nerve group is adversely affected.  If 
any neurologic symptoms may reasonably be 
dissociated from the service-connected 
MS, all such symptoms should be fully 
detailed.  

(ii).  The psychiatrist must be provided 
with a copy of the criteria for the 
rating of neuropsychiatric disorders set 
forth at 38 C.F.R. § 4.130 and asked to 
address each of the rating criteria in 
terms of the psychiatric manifestations 
and complications attributable to the 
veteran's MS.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





